El Juez Asociado Se. Aldeey,
emitió la opinión del tribunal.
Bafael Ciuró Santiago expuso en la alegación segunda de su demanda que fué el único hijo procreado por Cristino Ciuró Ortega en unión natural con Ana Santiago, siendo am-bos solteros, sin que existiera impediente legal entre ambos, y que habiendo nacido el 11 de diciembre de 1869 fué reco-nocido por el citado Cristino Ciuró Ortega comq tal hijo suyo a los pocos meses de su nacimiento. En esto se funda para pedir que siendo un heredero forzoso y por haber sido pre-terido en la declaratoria de herederos de Cristino Ciuró Ortega hecha a favor de su viuda e hija legítima, respectiva-mente se declare su nulidad, y para pedir que se anule la par-tición que ellas hicieron de los bienes heredados y las ins-cripciones verificadas a su favor en el registro de la pro-piedad. Como la demanda fué jurada también la contesta-*304ción se juró y negó el hecho segundo de la demanda en todas sus partes y especialmente que el demandante fuera reco-nocido en forma alguna como hijo natural de Cristino Ciuró Ortega.
Celebrado el juicio la corte declaró, a instancia de las demandadas, que la prueba del demandante no sostiene las alegaciones de su demanda y dictó sentencia declarándola sin lugar. Contra ella interpuso el demandante este recurso de apelación.
Al comenzar el juicio en la corte inferior, dos años des-pués de haber sido presentada la demanda, el demandante pi-dió a la corte que dictase sentencia a su favor por las alega-ciones de la demanda, sin celebración de juicio, fundándose en que no existía contestación por ser nulo su juramento y porque el reconocimiento alegado en la demanda no fué ne-gado específica y. afirmativamente en la contestación. Ad-mitieron las demandadas que el juramento es nulo y pidieron permiso a la corte para enmendarlo, el que les fué concedido, fundándose la corte en que si bien el juramento es nulo y las demandadas han sido culpables de negligencia y descuido, sin embargo, nada hay en los autos que indique que las demanda-das han procurado obstaculizar o demorar la tramitación del pleito ni que procedan de mala fe, por lo que la resolución de la corte no ha de resultar en una sorpresa para el deman-dante y que, además, porque la alegación de la demanda re-ferente al reconocimiento hecho a favor del demandante está bien negada en la contestación.
Los motivos alegados en este recurso para que revoque-mos la sentencia apelada son los siguientes: primero, porque la corte abusó de su poder discrecional al declarar sin lugar su moción solicitando sentencia sobre las alegaciones; se-gundo, por haber declarado que las alegaciones contenidas en el hecho segundo de la demanda están bien negadas en la contestación; y, tercero, al declarar sin lugar la demanda por-falta de pruebas.
*305En cnanto al primer error alegado, no podemos concluir con el apelante en que la corte inferior usara indebidamente de su poder discrecional al permitir que las demandadas en-mendaran en el acto del juicio el juramento de su contesta-ción, pues las razones expuestas por la corte para autorizar la enmienda al juramento son suficientes para justificar esa concesión.
Argumentando el segundo motivo de error el apelante alegó que la contestación no niega el becho segundo de su de-manda porque exponiendo ésta que el demandante fue reco - nocido por Cristino Ciuró, lo que niega la contestación es que el demandado fuera reconocido en forma alguna como bijo. natural de Cristino Ciuró y que por esto no niega especí-ficamente el reconocimiento por Cristino Ciuró sino que fuera reconocido como tal bijo por otras personas.
El uso indebido de una proposición gramatical por otra no es suficiente en este caso para que declaremos que la con-testación dejó de negar específicamente el beebo segundo de la demanda, pues interpretando liberalmente esa alegación de la contestación, de acuerdo con el artículo 122 del Código de Enjuiciamiento Civil, puede entenderse que niega que el demandante fuera reconocido como bijo natural por su ale-gado padre.
El tercer motivo de error no lo argumenta el demandante basándose en que la prueba que presentó en el juicio fuera suficiente sino en que siendo insuficiente la contestación por las razones expuestas en el segundo motivo de error, la corte debió rechazar la moción de las demandadas para que deses-timase la demanda por falta de pruebas (nonsuit) y debió' dictar sentencia a favor del demandante.
Estimando nosotros con la corte inferior que la contestación es suficiente, no bubo error en admitir la moción de nonsuit de las demandadas.
La sentencia apelada debe ser confirmada.
Confirmada la sentencia apelada.
*306Jueces concurrentes: Sres. Presidente del Toro j Aso-ciados Wolf y Hutchison.
El Juez Asociado Sr. Franco Soto no intervino en la resolución de este caso.